
	

113 HJ 27 IH: Proposing an amendment to the Constitution of the United States prohibiting the Federal Government from using the power of taxation to compel someone to engage in commercial activity.
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 27
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Bentivolio
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States prohibiting the Federal Government from using the power of
		  taxation to compel someone to engage in commercial activity.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					The Congress shall not have the power to lay
				and collect taxes in order to compel any person or persons to engage in
				commercial activity, nor shall Congress have the power to lay and collect taxes
				from any person or persons for a failure to engage in any form of commercial
				activity.
					.
		
